   Case 3:21-cv-03150-MAS-TJB Document 32 Filed 07/29/21 Page 1 of 1 PageID: 201




                                         Lydia B. Cotz
                                         Attorney at Law
47 S Franklin Turnpike                                                            Phone 201-327-0900
Ramsey, New Jersey 07446
                                                                                    cotzlaw@aol.com




July 28, 2021

Hon. Tonianne Bongiovanni, USMJ
United States Court House
Trenton, NJ

RE: Gibson v Valvano, et als
    Case No 3:21-cv- 03150

Honorable Judge:


         Defendants Hicks and Davis have filed a Motion to Dismiss as to themselves. DAG Sandora
has graciously consented to an adjournment, so that my response to this motion will be due on
August 23rd. I ask that Your Honor approve this adjournment.


                                                 Respectfully,


                                                /s/ Lydia B. Cotz

LBC/hs



                                                           6R2UGHUHGWKLVBBBGD\RI-XO\
                                                                              GD\

                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                               BBBBBBBBBBBBBBBB
                                                           +RQRUDEOH0LFKDHO$6KLSS86'-
                                                               RUDEOH 0LFKDHO $ 6
